         Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 MAO-MSP RECOVERY II LLC, et al.,                  *
                                                   *
                Plaintiffs,                        *
                                                   *
                v.                                 *
                                                           Civil Action No. 19-mc-91176-ADB
                                                   *
 MERCURY GENERAL CORPORATION,                      *
                                                   *
                Defendant.                         *
                                                   *

               MEMORANDUM AND ORDER TRAFERRING ACTION TO
                   THE CENTRAL DISTRICT OF CALIFORNIA

BURROUGHS, D.J.

       Currently pending before the Court is non-party Fallon Community Health Plan, Inc.’s

(“Fallon’s”) motion to quash a subpoena issued by Defendant Mercury General Corp.

(“Mercury”). [ECF No. 1]. Mercury opposes Fallon’s motion and asks that the Court transfer

the action to the United States District Court for the Central District of California. [ECF No. 4].

For the reasons set forth below, Fallon’s motion, [ECF No. 1], is DENIED. This action shall be

transferred to the Central District of California pursuant to Federal Rule of Civil Procedure 45(f).

I.     BACKGROUND

       A.      The Underlying Litigation

       In November 2017, Plaintiffs MAO-MSP Recovery II LLC; MSPA Claims 1, LLC; and

MSP Recovery Claims, Series LLC (collectively, “Plaintiffs”) filed two class action lawsuits

against Mercury in the Central District of California (the “Class Actions”). See generally

MAO-MSO Recovery II LLC, et al. v. Mercury Gen. Corp., No. 17-cv-02525 (C.D. Cal. filed

Mar. 31, 2017) (“Class Action 1”); MAO-MSO Recovery II LLC, et al. v. Mercury Gen. Corp.,

No. 17-cv-02557 (C.D. Cal. filed Apr. 3, 2017) (“Class Action 2”). Both cases were assigned to
         Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 2 of 7



the Honorable André Birotte, Jr., United States District Judge, and subsequently referred, for

certain matters, to the Honorable Alexander F. MacKinnon, United States Magistrate Judge. See

[Class Action 1, ECF No. 117; Class Action 2, ECF No. 116].

       The Class Actions relate to injuries sustained by unnamed Medicare beneficiaries (the

“Beneficiaries”) in car accidents. Plaintiffs allege that Mercury, a no-fault auto insurer, was

obligated to pay for the Beneficiaries’ medical expenses but did not. [Class Action 1, ECF No. 1

¶¶ 68–79; Class Action 2, ECF No. 1 ¶¶ 63–64]. Instead, the Beneficiaries’ Medicare Advantage

Organizations (“MAOs”) paid for the Beneficiaries’ medical expenses. [Class Action 1, ECF

No. 1 ¶ 74; Class Action 2, ECF No. 1 ¶ 63]. Plaintiffs further contend that many of the

Beneficiaries’ MAOs assigned their rights to assert claims against Mercury to Plaintiffs. [Id.].

Accordingly, Plaintiffs seek reimbursement from Mercury for payments that the MAOs made on

behalf of the Beneficiaries. [Class Action 1, ECF No. 1 ¶ 101; Class Action 2, ECF No. 1 ¶ 85].

       Though Plaintiffs identify Fallon by name and assert the right to pursue claims on its

behalf in the Class Action complaints, see [ECF No. 4-4 at 29 (partially redacted version of Class

Action 1 complaint); id. at 97 (partially redacted version of Class Action 2 complaint)], it

remains uncertain whether any of the specific claims at issue in the Class Actions were assigned

to Plaintiffs by Fallon (as opposed to being assigned by other MAOs), [ECF No. 8 at 1–2].

       B.      The Subpoena and Subsequent Meet-and-Confers

       On April 8, 2019, Mercury served Fallon with a third-party subpoena (the “Subpoena”)

issued by the Central District of California in connection with the Class Actions. [ECF No. 1-2].

The Subpoena calls for Fallon to (1) designate a corporate representative to sit for a Rule

30(b)(6) deposition regarding seven topics, and (2) produce documents responsive to eleven

requests for production. [Id.]. After the Subpoena was served, the parties met and conferred




                                                 2
         Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 3 of 7



regarding its scope and the burdens associated with responding but were unable to resolve their

differences of opinion. See [ECF No. 4-5 at 6–14].

       C.      Procedural Background and the Parties’ Arguments

       The parties agreed that Fallon’s response to the Subpoena would be due on May 1, 2019,

and on that date, Fallon filed the instant motion with the Court. [ECF No. 1]. Fallon argues that

responding to the Subpoena will impose an undue burden and is illogical at this time because

neither Plaintiffs nor Mercury have been able to definitively determine whether any of the

particular claims at issue in the Class Actions were assigned by Fallon to Plaintiffs. [ECF No. 2

at 2–8]. In short, according to Fallon, it should not be required to respond to the Subpoena

because it is a non-party and “it is unclear whether Fallon has anything to do with [the Class

Actions].” [Id. at 3]. Labeling Mercury’s conduct in serving the Subpoena as “reckless and

impermissible,” Fallon also seeks attorneys’ fees and costs. [Id. at 11–12].

       On May 15, 2019, Mercury filed an opposition asking the Court to transfer this dispute to

the Central District of California pursuant to Federal Rule of Civil Procedure 45(f), or in the

alternative, to deny Fallon’s motion and enforce the Subpoena. [ECF No. 4]. Mercury argues

that Fallon filed its motion to quash after an unnecessarily abbreviated meet-and-confer process,

that Mercury is amenable to agreeing to more narrowly-tailored discovery requests, and that

Fallon’s claim that it should not be subjected to the burdens of discovery because it is a

non-party are entitled to little weight where Fallon willingly assigned its claims to Plaintiffs. [Id.

at 5–15]. Additionally, Mercury contends that it is precisely because neither Plaintiffs nor

Mercury know whether any of the claims that Fallon assigned are included in the Class Actions

that Mercury must take discovery from Fallon on that issue. [Id. at 6–7].




                                                  3
         Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 4 of 7



       Fallon filed a reply on May 21, 2019, reiterating its argument that because there is no

known connection between Fallon and the Class Actions, Fallon should not be obligated to

respond to the Subpoena and incur the resulting costs. [ECF No. 8 at 2–3]. In support of its

motion, it also filed a declaration from Plaintiffs’ lawyer stating, among other things, that

“Plaintiffs w[ould] work with Fallon” to comply with Judge MacKinnon’s order regarding

third-party discovery and “Mercury presently has no need for the subpoena addressed to Fallon.

Mercury should instead work with the Plaintiffs to comply with Judge MacKinnon’s Order and

participate in a data exchange with Plaintiffs which will properly tailor third party assignor

discovery in these cases.” [ECF No. 8-1 at 3]. Fallon also avers that the requirements for a

transfer pursuant to Rule 45(f) have not been met and that litigating this issue in California

would be an additional burden because, among other reasons, Fallon has no office or employees

in California and Fallon’s attorney is located in Massachusetts. [ECF No. 8 at 3]. On May 28,

2019, Mercury filed a sur-reply, [ECF No. 13], saying that if Fallon is going to search for

responsive documents as it “work[s] with [Plaintiffs],” it might as well comply with the

Subpoena. [Id. at 2].

II.    DISCUSSION

       A.      Legal Standard

       Federal Rule of Civil Procedure 45 permits litigants to serve subpoenas on third parties.

Fed. R. Civ. P. 45. The scope of discovery that may be sought from a non-party is the same as

that which may be sought from a party under Federal Rule of Civil Procedure 34, but parties

serving non-party subpoenas are required to “take reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).




                                                  4
          Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 5 of 7



         Under Rule 45(f), the Court for the district where compliance with a third-party subpoena

is required “may transfer a motion under this rule to the issuing court if the person subject to the

subpoena consents or if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f). The

Advisory Committee Notes to the 2013 amendment to Rule 45 state:

         [The] proponent of transfer bears the burden of showing that [exceptional]
         circumstances are present. The prime concern should be avoiding burdens on local
         nonparties subject to subpoenas, and it should not be assumed that the issuing court
         is in a superior position to resolve subpoena-related motions. In some
         circumstances, however, transfer may be warranted in order to avoid disrupting the
         issuing court’s management of the underlying litigation, as when that court has
         already ruled on issues presented by the motion or the same issues are likely to arise
         in discovery in many districts. Transfer is appropriate only if such interests
         outweigh the interests of the nonparty served with the subpoena in obtaining local
         resolution of the motion.

Fed. R. Civ. P. 45 advisory committee’s note to 2013 amendment.

         B.     Analysis

         Here, the Court is persuaded that transfer pursuant to Rule 45(f) is appropriate because

there are exceptional circumstances.

         First and most importantly, Magistrate Judge MacKinnon has been extensively involved

in discovery for the Class Actions. For that reason, and because Fallon is one of at least

seventy-eight roughly similarly situated assignors from across the United States, see [ECF No. 2

at 2], he is in a unique position to resolve this discovery dispute efficiently and in a manner that

ensures that similarly situated assignors are treated consistently. On August 31, 2020, the parties

to the Class Actions filed identical joint status reports in each action’s respective docket, which

state:

         1. The Parties are relying on the current data matching results in their ongoing
            settlement discussions. Mercury may perform additional matching data when
            it gains access to its facility following the Covid pandemic lockdown. The
            Parties will submit any significant disputes related to data matching to Judge
            MacKinnon pursuant to previous Court orders.



                                                   5
         Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 6 of 7



       2. Mercury intends to propound third-party discovery requests on relevant
          assignors. The Parties will submit any significant disputes related to assignor
          discovery to Judge MacKinnon pursuant to the previous Court orders.

       3. The Court has extended the extant stay in these cases to allow further settlement
          discussions. . . .

[Class Action 1, ECF No. 311 at 2; Class Action 2, ECF No. 271 at 2].

       If the parties have identified through the data matching results whether any of Fallon’s

assigned claims are included in the Class Actions, that information will be useful and perhaps

dispositive in resolving the instant dispute. Magistrate Judge MacKinnon is undoubtedly more

familiar with the data matching process than this Court is. Additionally, this is exactly the type

of “significant dispute[] related to assignor discovery,” that Magistrate Judge MacKinnon has

invited the parties to submit to him for adjudication. [Class Action 1, ECF No. 311 at 2; Class

Action 2, ECF No. 271 at 2]. He is best positioned to resolve disputes like this one and, further,

there will likely be economies of scale involved in his handling multiple, similar disputes

simultaneously. Finally, given the apparent progress the parties have made towards settlement, it

may be appropriate to stay consideration of the merits of this dispute to preserve judicial and

party resources, or the issues may become moot. Once again, given his involvement in the case,

Magistrate Judge MacKinnon is in a better position than this Court is to make that assessment.

       As to Fallon’s arguments regarding the burden associated with transferring this dispute to

the Central District of California, the Court acknowledges that there will be some additional

burden but concludes that any such harm is significantly outweighed by the benefits discussed

above. With respect to responding to document requests, the fact Fallon has no employees or

place of business in California is of little consequence as document discovery will no doubt be

conducted primarily, if not exclusively, electronically. As to a potential deposition, the burden is

minimal and, given the global COVID-19 pandemic, Magistrate Judge MacKinnon may allow



                                                 6
          Case 1:19-mc-91176-ADB Document 14 Filed 09/24/20 Page 7 of 7



 the deposition, if it goes forward, to be conducted by videoconference. Finally, regarding the

 location of counsel, attorneys are routinely admitted to practice pro hac vice in the Central

 District of California,1 and, at least for the time being, most, if not all, civil proceedings in the

 Central District of California are, as they are in this district, proceeding via telephone or

 videoconference. See generally United States District Court for the Central District of

 California, General Order 20-09 (Aug. 6, 2020), https://www.cacd.uscourts.gov/sites/default/

 files/general-orders/GO%2020-09.pdf. Thus, the Court concludes that any additional burden that

 transferring the case will place on Fallon does not meaningfully undermine the Court’s

 conclusion that Rule 45(f)’s “exceptional circumstances” requirement has been met.

III.     CONCLUSION

         Accordingly, Fallon’s motion to quash, [ECF No. 1], is DENIED, and this discovery

 dispute shall be transferred to the Central District of California pursuant to Federal Rule of Civil

 Procedure 45(f). The dispute is related to the two cases captioned MAO-MSO Recovery II,

 LLC, et al. v. Mercury General, et al., No. 17-cv-02525 (C.D. Cal. filed Mar. 31, 2017), and

 MAO-MSO Recovery II, LLC, et al. v. Mercury General, et al., No. 17-cv-02557 (C.D. Cal. filed

 Apr. 3, 2017).

         SO ORDERED.

 September 24, 2020                                              /s/ Allison D. Burroughs
                                                                 ALLISON D. BURROUGHS
                                                                 U.S. DISTRICT JUDGE




 1
   Indeed, multiple out-of-state attorneys in each of the Class Actions have been admitted pro hac
 vice. See [Class Action 1, ECF Nos. 13, 21, 128; Class Action 2, ECF Nos. 13, 21, 127].


                                                    7
